Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00699-CR

                                Kenneth John GRABOWSKI,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR2572
                       Honorable Lori I. Valenzuela, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgement of the trial court is
AFFIRMED.

       SIGNED November 2, 2016.


                                               _____________________________
                                               Jason Pulliam, Justice